UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2011 Date of reporting period:February 28, 2011 Item 1. Reports to Stockholders. LETTER FROM THE INVESTMENT ADVISER Dear Fellow Shareholder, This is our first semi-annual letter to shareholders, as Performance Trust Total Return Bond Fund (PTIAX)was launched on August 31, 2010. During the first six months ended February 28, 2011, PTIAX increased in value by 7.69%. On page 3, you will see performance presented in a form that is standard for the investment management industry. Market Perspective Over the past six months, a number of events have conspired to produce a volatile period for financial markets. Some events were economic, such as the Fed’s “QE2” program or the periodic purchasing, income, and employment data showing a continued recovery in the United States economy. Others were of a political nature, including the unrest and regime change in the Middle East and the change of control in the U.S. House of Representatives. Still others could not be predicted, such as the earthquake and tsunami that continues to disrupt life in Japan. These events occurred, and in some ways contributed to, higher interest rates on Treasury bonds. For example, the benchmark 10-year Treasury, rose in yield from 2.57% on September 1, 2010 to 3.47% on March 31, 2011. Typically, bond prices fall as interest rates rise, which is why this investment risk is known as interest rate risk. The other main risk that fixed-income investors take is credit risk. When mispriced, it is possible to receive relatively high coupon income plus benefit from a narrowing in credit risk spreads. These two factors, high coupons and narrowing credit spreads, can produce positive total return in bond funds and can overwhelm the negative impact of rising interest rates. As we surveyed the fixed-income landscape over the past six months, we believed that investments in mispriced credit risk would produce the best return for our investors. We found those investments in two broad sectors: non-agency residential mortgage-backed securities (RMBS) and municipal bonds. While these sectors may seem unrelated, they are related by one particular characteristic. In both sectors, prices have been influenced by “forced selling,” which allowed us to purchase securities below our estimate oftheir value. That is, we believed the credit risk in these sectors was mispriced. As of March 31, 2011, 50% of the PTIAX portfolio is invested in RMBS and 25% in municipal bonds. The remaining 25% is in short-term investments, which we will deploy as we see further mispricing of credit risk. So far, our RMBS investments have produced most of the total return for PTIAX since inception, and wehave a small total return gain on the municipal bonds. In summary, Treasury bonds lose value as interest rates rise, and other bonds will do so in a rising rate environment if the price of credit risk does not change. However, it is also possible to invest opportunistically in sectors in which credit risk is mispriced to an extent that it overwhelms the negative effect of rising interest rates. Executing our mispriced credit risk strategy explains the returns we have generated to date and we will seek to continue to adhere to this strategy as markets give us opportunities over time. Peter B. Cook, CFA Chief Investment Officer, Performance Trust Investment Advisors Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in asset-backed and mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The fund may invest in real estate investment trusts (REITs) which involve additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Fund. Options and swap positions held in the Fund may be illiquid and the fund manager may have difficulty closing out a position. Past performance does not guarantee future results. The information provided herein represents the opinion of Peter B. Cook and is not intended to be a forecast of future events,a guarantee of future results, nor investment advice. CFA® is a registered trademark owned by the CFA institute. PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) GROWTH OF PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX0 Performance Trust Total Return Bond Fund (Unaudited) Total Return vs. Barclays Capital Aggregate Bond Index Total Returns—For the Period Ended February 28, 2011 (Unaudited) SINCE INCEPTION AUGUST 31, 2010 Performance Trust Total Return Bond Fund 7.69% Barclays Capital Aggregate Bond Index -0.83% The Barclays Capital Aggregate Bond Index is a broad-based benchmark that measures the investment grade, Barclays Capital dollar-denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS. The Barclays Capital Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on August 31, 2010, the inception date for the Fund. Returns shown include the reinvestment of all fund distributions. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Investment performance reflects fee waivers ineffect. In absence of such waivers, total returnswould be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent monthend may be obtained by calling 1 (877) 738-9095 orby visiting www.PTIAfunds.com. PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Allocation of Portfolio Holdings % of Investments Period Ended February 28, 2011 PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) STATEMENT OF ASSETS AND LIABILITIES February 28, 2011 (unaudited) Assets Investments, at value (cost $17,916,728) $ Dividends and interest receivable Receivable for investments sold Receivable from Adviser Receivable for Fund shares sold Other assets Total Assets Liabilities Distribution payable to shareholders Payable for Fund shares redeemed Payable to custodian Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Paid-in capital $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) STATEMENT OF INVESTMENTS February 28, 2011 (unaudited) PRINCIPAL AMOUNT VALUE Mortgage Backed Securities–49.18% Banc of America Alternative Loan Trust 2005-5, 6.000%, 06/25/2035 $ 5.75000, 5.750%, 12/25/2035 Bear Stearns Asset Backed Securities Trust A-1, 4.500%, 07/25/2033 (a) Citicorp Mortgage Securities Inc. 5.50000, 5.500%, 02/25/2026 5.75000, 5.750%, 06/25/2036 Citigroup Mortgage Loan Trust Inc. 2005-5, 5.000%, 08/25/2035 Countrywide Alternative Loan Trust 2005-21CB, 5.250%, 06/25/2035 2005-J13, 5.500%, 11/25/2035 2005-73CB, 6.250%, 01/25/2036 Countrywide Home Loan Mortgage Pass-Through Trust 2005-20, 5.250%, 12/25/2027 2004-HYB5, 3.026%, 04/20/2035 (a) Credit Suisse First Boston Mortgage Securities Corp. 2005-10, 5.750%, 11/25/2035 Credit Suisse Mortgage Capital Certificates 2006-8, 5.500%, 10/25/2021 2006-3, 6.000%, 04/25/2036 2006-4, 7.000%, 05/25/2036 2007-3, 5.500%, 04/25/2037 Deutsche ALT-A Securities Inc. Alternate Loan Trust 6.00000, 6.000%, 10/25/2021 First Horizon Alternative Mortgage Securities 2006-FA6, 5.750%, 11/25/2021 GSAA Trust 2006-6, 6.121%, 03/25/2036 (a) GSR Mortgage Loan Trust 2005-1F, 6.000%, 01/25/2035 Indymac Index Mortgage Loan Trust 2005-AR19, 5.164%, 10/25/2035 (a) JP Morgan Alternative Loan Trust 2005-S1, 5.000%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2006-S2, 6.050%, 05/25/2036 (a) JP Morgan Mortgage Trust 2005-S3, 5.750%, 01/25/2036 Lehman Mortgage Trust 2006-2, 6.527%, 04/25/2036 (a) Lehman XS Trust 2005-1, 1.756%, 07/25/2035 (a) 2005-6, 5.420%, 11/25/2035 (a) Mastr Seasoned Securities Trust 2005-2, 4.401%, 10/25/2032 (a) PRINCIPAL AMOUNT VALUE Morgan Stanley Mortgage Loan Trust 2-A, 3.030%, 01/25/2035 (a) Residential Asset Securitization Trust 5.50000, 5.500%, 10/25/2035 Structured Asset Securities Corp 5.00000, 5.000%, 05/25/2035 Washington Mutual Alternative Mortgage Pass-Through Certificates 2005-4, 5.500%, 06/25/2035 2005-9, 5.500%, 11/25/2035 Total Mortgage Backed Securities (Cost $8,602,043) Municipal Bonds–26.77% Carmel Redevelopment Authority 5.000%, 02/01/2024 Du Page & Cook Counties Community Unit School District No. 205 Elmhurst 5.250%, 01/01/2025 Florida State Board of Education 5.000%, 06/01/2028 Franklin Community Multi-School Building Corp. 5.000%, 01/10/2023 Gateway School District Alleghany County 5.000%, 07/15/2027 Indianapolis Local Public Improvement Bond Bank 5.000%, 01/01/2027 Lake County Community Consolidated School District No. 50 Woodland 5.750%, 01/01/2030 North East Independent School District/TX 5.000%, 02/01/2020 South Carolina State Public Service Authority 5.375%, 01/01/2028 Total Municipal Bonds (Cost $5,068,598) Short-Term Investments–22.41% Money Market Funds–22.41% First American Treasury Obligations Fund, 0.000% (a) Total Short-Term Investments (Cost $4,246,087) Total Investments (Cost $17,916,728)–98.36% Other Assets in Excess of Liabilities–1.64% Total Net Assets–100.00% $ Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at February 28, 2011. The accompanying notes are an intergral part of these financial statements. PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) STATEMENT OF OPERATIONS February 28, 2011(1) (unaudited) Investment Income Interest income $ Total Investment Income Expenses Advisory fees Administration fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Fund accounting fees Chief Compliance Officer fees and expenses Legal fees Reports to shareholders Trustees’ fees and related expenses Custody fees Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 3) ) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation from investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ (1)The Fund commenced operations on August 31, 2010. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) STATEMENT OF CHANGES IN NET ASSETS Period Ended February 28, 2011(1) (unaudited) Net investment income $ Net realized gain from investments Change in net unrealized appreciation from investments Net increase in net assets from operations From Distributions Net investment income ) Net realized gain on investments ) Net decrease in net assets resulting from distributions paid ) From Capital Share Transactions Proceeds from shares sold Proceeds from dividends reinvested Costs for shares redeemed ) Net increase in net assets from capital share transactions Total Increase In Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ (1)The Fund commenced operations on August 31, 2010. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period // Period Ended February 28, 2011(1) (unaudited) Net Asset Value, Beginning of Period $ Income from investment operations Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid From net investment income ) From net realized gain on investments ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios Net assets at end of period (000’s) $ Ratio of expenses to average net assets Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income to average net assets Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % (1) The Fund commenced operations on August 31, 2010. (2) Per share net investment loss has been calculated using the daily average shares outstanding method. (3) Not annualized. (4) Annualized. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) NOTES TO FINANCIAL STATEMENTS February 28, 2011 (unaudited) 1. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Performance Trust Total Return Bond Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund became effective on August 30, 2010 and commenced operations on August 31, 2010. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Performance Trust Investment Advisors, LLC (the “Adviser”). 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). a. Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available,any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. Thesefair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale pricemay not reflect its actual fair value. The intendedeffect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: »Level 1: Quoted prices in active markets foridentical securities. »Level 2 : Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). »Level 3 : Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) NOTES TO FINANCIAL STATEMENTS February 28, 2011 (unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2011. LEVEL 1 LEVEL 2 LEVEL 3 TOTAL Fixed-Income Mortgage-Backed Securities $
